Motion by the respondent, Michael G. Rosenberg, for reinstatement as an attorney and counselor-at-law. The respondent was admitted to the bar at a term of the Appellate Division of the Supreme Court in the First Judicial Department on March 5, 1984, under the name Michael Geoffrey Rosenberg. By opinion and order of this Court dated December 29, 2003, the respondent was suspended from the practice of law for a period of two years, commencing January 29, 2004, based upon seven charges of professional misconduct (see Matter of Rosenberg, 3 AD3d 52 [2003]). By decision and order on motion of this Court dated April 30, 2007, the respondent’s first motion for reinstatement was denied with leave to renew upon the submission of a properly completed, fully detailed affidavit with copies of all required documents, in accordance with 22 NYCRR 691.11. By decision and order on motion of this Court dated June 10, 2008, the respondent’s second motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on the respondent’s current fitness to be an attorney, including but not limited to: (1) the respondent’s income tax returns, if filed, for the years 2005, 2006, and 2007; (2) the status of the two unsatisfied judgments against the respondent; (3) notification, if any, given by the respondent to the United States District Court for the Southern District of New York concerning his suspension in New York; (4) the respondent’s present health; (5) disposition of the “200 stolen cases” and their status at the time of the respondent’s suspension; and (6) the restitution amounts the respondent paid to various clients. Upon the papers submitted in support of the motion and the papers submitted in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is Ordered that the motion is granted; and it is further, Ordered that, effective immediately, the respondent, Michael G. Rosenberg, admitted as Michael Geoffrey Rosenberg, is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Michael G. Rosenberg, admitted as Michael *786Geoffrey Rosenberg, to the roll of attorneys and counselors-at-law. Prudenti, EJ., Rivera, Skelos, Fisher and Balkin, JJ., concur.